— In a negligence action, plaintiffs appeal from so much of a judgment of the Supreme Court, Queens County (Cooperman, J.), dated May 19, 1982, as was in favor of the respondents on the issue of damages, upon a jury verdict finding that plaintiff Salvatore Chimenti had failed to meet the serious injury threshold as set forth in section 673 of the Insurance Law.
Judgment affirmed insofar as appealed from, with one bill of costs.
The finding by the jury that plaintiff Salvatore Chimenti did not sustain a serious injury so as to entitle him to maintain a personal injury action pursuant to the “No-Fault” law, was not against the weight of the evidence (Licari v Elliott, 57 NY2d 230). Brown, J. P., Rubin, Boyers and Lawrence, JJ., concur.